DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-34 have been presented for examination.

Information Disclosure Statement
	Acknowledgement is made to the information disclosure statements (IDS) submitted on 10/13/2020, 10/15/2020, & 6/17/2021.  The information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to a microtome with an optical reading apparatus which reads an optically readable image pattern on the microtome blade and conveys the read information to a control apparatus of the microtome (Abstract).  The independent claims recite uniquely distinct features:
Regarding independent claim 1, a microtome comprising:
a sectioning apparatus including a microtome blade for sectioning histological samples into thin prepared sections;
a control apparatus;
an optically readable image pattern applied onto the microtome blade; and 
an optical reading apparatus operable to read the image pattern on the microtome blade, generate analog or digital image signals corresponding to the read image pattern, and convey the image signals to the control apparatus; 
wherein the control apparatus receives the image signals conveyed thereto.
The closest prior art, WO 2016/016795 A1, hereinafter WO ‘795, fails to anticipate or render obvious at least the underlined limitations.
WO ‘795 discloses a microtome comprising a cassette containing a block for the embedding of a specimen of a biological material, wherein an identification code associated with the cassette is read by the microtome and at least one cutting parameter is adjusted [Abstract].
However, WO ‘795 fails to teach or fairly suggest at least the underlined limitations above when taken in combination with the remaining claimed limitations of each independent claim, respectively.
Dependent claims 2-34 are allowable by virtue of their dependencies. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876